DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 19, 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20150074004 A1) in view of Ikenoya et al. (“Ikenoya”) (US 20180327063 A1).


Regarding claim 1, Song teaches:
A data transmission method implemented by a first terminal [Figure 7 shows user terminal 30, see Figure 5-6], wherein the method comprises: 
receiving, a first notification message that notifies the first terminal that a target bicycle is in an available state [see ¶0108-110, Figure 7, server 40 sends confirmation indication that target bicycle is available, wherein user ¶0088 acquires bicycle information ].
Song teaches interacting with a server to access a bike but does not teach sending a mode setting instruction to a second device however Ikenoya teaches and sending a mode setting instruction to a second terminal according to the first notification message, wherein the mode setting instruction instructs the second terminal to enter a riding mode [¶0037 wherein user device 2 may obtain information from a server including a “plan”, and terminal 2 includes a bicycle app with which user can send, based on plan, a command to activate a ride mode to a wearable device 1 see ¶0056, bicycle application, ¶0057-58 a plan generation unit, and ¶0082-84, terminal sends plan information to wearable device considered a mode setting instruction as this instructs the wearable device to activate the health management application and displays a screen based on plan, the example being for a dive but application can be related to a bicycle ride as in ¶0056, and the wearable device activates the management application in response to receiving the plan thus the transmission from the device of the plan information considered a mode setting instruction as the health application is activated based on the plan information].
It would have been obvious to modify the invention of Song to include a second terminal that is put into a riding mode by a first device in response to communication with a server regarding availability of a bike. Song teaches a device accesses a bike by communicating with a server, and Ikenoya shows in ¶0037 that a first terminal may receive information from a server and then subsequently send a message, thus according to first information, to a device 1 to initiate a riding mode as the wearable starts a health monitoring application ¶0073. It would have been obvious to modify Song to include this further step of configuring a wearable device as Ikenoya teaches this allows for plans to be implemented with specific 


Regarding claim 19, Song teaches:
A first terminal, comprising: a transceiver; a processor coupled to the transceiver; and memory coupled to the processor and configured to store a computer executable code that, when executed by the processor, causes the first terminal to be configured [Figure 4, Figure 7 ¶0067-76 shows user terminal 30, see Figure 5-6] to:
receive, using the transceiver, a first notification message that notifies the first terminal that a target bicycle is in an available state [see ¶0108-110, Figure 7, server 40 sends confirmation indication that target bicycle is available, wherein user ¶0088 acquires bicycle information ].
Song teaches interacting with a server to access a bike but does not teach sending a mode setting instruction to a second device however Ikenoya teaches and send, using the transceiver, a mode setting instruction to a second terminal according to the first notification message, wherein the mode setting instruction instructs the second terminal to enter a riding mode[¶0037 wherein user device 2 may obtain information from a server including a “plan”, and terminal 2 includes a bicycle app with which user can send, based on plan, a command to activate a ride mode to a wearable device 1 see ¶0056, bicycle application, ¶0057-58 a plan generation unit, and ¶0082-84, terminal sends plan information to wearable device considered a mode setting instruction as this instructs the wearable device to activate the health management application and displays a screen based on plan, the example being for a dive but application can be related to a bicycle ride as in ¶0056, and the wearable device activates the management application in response to receiving the plan thus the transmission from the device of the plan information considered a mode setting instruction as the health application is activated based on the plan information].
It would have been obvious to modify the invention of Song to include a second terminal that is put into a riding mode by a first device in response to communication with a server regarding availability of a bike. Song teaches a device accesses a bike by communicating with a server, and Ikenoya shows in 

Regarding claim 35, Song-Ikenoya teaches:
The first terminal of claim 19, wherein the first terminal is a personal electronic communications device [Song Figure 4, Figure 7 ¶0067-76 shows user terminal 30, see Figure 5-6].

Regarding claim 36, Song-Ikenoya teaches:
The first terminal of claim 19, wherein the second terminal is a wearable device [Ikenoya ¶0082-83 plan generation i.e. mode status setting message send from device 2 to device 1 which is a wearable device see Figure 1 and see rationale for combination as in claim 19].

Regarding claim 37, Song-Ikenoya teaches:
The first terminal of claim 19 wherein the second terminal is configured to collect physiological data of a user [Ikenoya ¶0083 health application that is set during riding mode of watch collects health data of user see rationale for combination as in claim 19].

Claim 2-4, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20150074004 A1) in view of Ikenoya et al. (“Ikenoya”) (US 20180327063 A1) and Han (US 20190213814 A1).

Regarding claim 2, Song-Ikenoya teaches:
The data transmission method of claim 1, wherein before receiving the first notification message, the data transmission method further comprises: 
[Song ¶0094-98 bike identification obtained by user see steps 101-104 of Figure 7, considered automatic as the user brings the phone close to the bike and the identification is obtain]; 
and sending an unlocking request to a server corresponding to the target bicycle [Song ¶0094-98 identity in request sent to server], wherein the unlocking request carries the identity of the target bicycle and an identity of the first terminal [Song ¶0097-98 step 106 of Figure 7 user and bike ID in message to server], wherein the receiving the first notification message comprises: receiving the first notification message from the server corresponding to the target bicycle, [Song ¶0099-0102 response from server indicates bike is available as user has access to the bike for rental, the claim not reciting expressly what “unlocked” means e.g. if the bike is physical released from a docking station, there is no recitation of the bicycle physically being unlocked, and the specification does not provide further support for “unlocked” therefore any indication of a bike being rideable by the user based on the request/response considered unlocked].
The claim does not expressly teach what an unlocked state is however Song does not expressly teach an unlocked state indicated in the notification however Han teaches wherein the available state is an unlocked state [¶0045-58, server receives unlock request from terminal and changes state to unlocked for a bicycle and notifies user of this].
It would have been obvious to modify the invention of Song to include unlocked state as the available state in the first notification as in Han. Song clearly teaches the server notifies the user the bike is available in the confirmation message in Figure 7 but does not expressly teach it is unlocked state however it would have been obvious to modify Song with Han to teach the notification is of an unlocked state as in Han ¶0045-58 who teaches the unlocked state can be the available state as this is integral to the method that addresses issues of high cost in renting bicycles ¶0004 and coordinate user accounts with requested bicycle ¶0042-49. 

Regarding claim 3, Song- Ikenoya-Han teaches:
The data transmission method of claim 2, wherein before sending the unlocking request, the data transmission method further comprises:
[Song ¶0105-106, Figure 8 steps 199-200, application is launched at the end of user’s access to bicycle thus after the steps of Figure 7 and thus based on the identity being received by the terminal 30 in Figure 7 103-104]; 
and launching, according to the identity of the application, the application corresponding to the target bicycle [Song ¶0105-106 application launched in Figure 8 and after renting the bike as in Figure 7 which comprises obtaining the identity thus based on identity in previous steps as the claim does not indicate how the identity is used to determine the app launched].

Regarding claim 4, Song-Ikenoya-Han teaches:
The data transmission method of claim 2, wherein before sending the unlocking request, the data transmission method further comprises: determining, based on the identity of the target bicycle, a target service interface used to communicate with the server corresponding to the target bicycle [Song ¶0093-97, Figure 7 user app allows for first terminal to obtain identification of bicycle, ¶0098 create a request to send to server via network see ¶0034 considered determining the service interface i.e. the network to the server in order to the send the request see also ¶0066 in which communication is via a network or service interface]; 
Wherein sending the comprise sending the unlocking request to the server corresponding to the target bicycle through the target service interface, and wherein receiving the first notification message comprises receiving the first notification message from the server corresponding to the target bicycle through the target service interface [Song ¶0098-0101 and see ¶0034, ¶0066, network i.e. service interface used to link server to user and facilitate transfer of request and receive response being first notification].

Regarding claim 20, Song-Ikenoya teaches:
The first terminal of claim 19, wherein the computer executable code further causes the first terminal to be configured to:
[Song ¶0094-98 bike identification obtained by user see steps 101-104 of Figure 7, considered automatic as the user brings the phone close to the bike and the identification is obtain];
send, using the transceiver, an unlocking request to a server corresponding to the target bicycle [Song ¶0097-98 identity in request sent to server], wherein the unlocking request carries the identity of the target bicycle and an identity of the first terminal [Song ¶0097-98 step 106 of Figure 7], and receive, using the transceiver, the first notification message from the server corresponding to the target bicycle, [Song ¶0099-0102 response from server indicates bike is available as user has access to the bike for rental, the claim not reciting expressly what “unlocked” means e.g. if the bike is physical released from a docking station, there is no recitation of the bicycle physically being unlocked, and the specification does not provide further support for “unlocked” therefore any indication of a bike being rideable by the user based on the request/response considered unlocked].
The claim does not expressly teach what an unlocked state is however Song does not expressly teach an unlocked state indicated in the notification however Han teaches wherein the available state is an unlocked state [¶0045-58, server receives unlock request from terminal and changes state to unlocked for a bicycle and notifies user of this unlocked state].
It would have been obvious to modify the invention of Song to include unlocked state as the available state in the first notification as in Han. Song clearly teaches the server notifies the user the bike is available in the confirmation message in Figure 7 but does not expressly teach it is unlocked state however it would have been obvious to modify Song with Han to teach the notification is of an unlocked state as in Han ¶0045-58 who teaches the unlocked state can be the available state as this addresses issues of high cost in renting bicycles ¶0004 and coordinate user accounts with requested bicycle ¶0042-49. 


Regarding claim 21, Song- Ikenoya-Han teaches:
The first terminal of claim 20, wherein the computer executable code further causes the first terminal to be configured to: 
[Song ¶0105-106, Figure 8 steps 199-200, application is launched at the end of user’s access to bicycle thus after the steps of Figure 7 and thus based on the identity being received by the terminal 30 in Figure 7 previously]; 
and launch, according to the identity of the application, the application corresponding to the target bicycle [Song ¶0105-106 application launched based on identity in previous steps as the claim does not indicate how the identity is used to determine the app launched].

Regarding claim 22, Song-Ikenoya-Han teaches:
The first terminal of claim 20, wherein the computer executable code further causes the first terminal to be configured to:
determine, based on the identity of the target bicycle, a target service interface used to communicate with the server corresponding to the target bicycle [Song ¶0093-97, user app allows for first terminal to obtain identification of bicycle, ¶0098 create a request to send to server via network see ¶0034 considered determining the service interface i.e. the network to the server in order to the send the request see also ¶0066 in which communication is via a network or service interface]; 
send, using the transceiver, the unlocking request to the server corresponding to the target bicycle through the target service interface, and receive, using the transceiver, the first notification message from the server corresponding to the target bicycle through the target service interface [Song ¶0098-0101 and see ¶0034, ¶0066, network i.e. service interface used to link server to user and facilitate transfer of request and response being first notification].

Claim 5, 23, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20150074004 A1) in view of Ikenoya et al. (“Ikenoya”) (US 20180327063 A1) and Han (US 20190213814 A1) and Hirsch et al. (“Hirsch”) (US 20170064433 A1).

Regarding claim 5, Song-Ikenoya-Han teaches:
[Song ¶0073, communication with the public bicycle 10 includes NFC to obtain information as in 101-104 of Figure 7 including identification considered based on a distance as communication in figure 7 may be via NFC].
Song teaches using NFC for obtaining identification but does not specify a protocol-based distance however this is taught in Hirsch who teaches using NFC to identify an object when a distance between the first terminal and the target is less than or equal to a preset distance, and wherein the preset distance is a distance within which NFC communication is to be performed and that is specified in an NFC protocol [¶0026, wherein NFC may be used in a first terminal e.g. case with circuitry including NFC component that operates according to a threshold distance defined in NFC protocol to identify a target object within a certain distance of the NFC reader].
It would have been obvious to modify the invention of Song to further specify the limitations of the NFC reader as in Hirsch. Song teaches the NFC reader for identifying a target bicycle, the NFC reader conforming to conventional NFC protocol however Song does not specify its limitations. It would have been obvious to modify the NFC reader of Song to include a minimum distance for identifying an object as in Hirsch as it would have been an obvious combination of prior art elements according to known techniques as ¶0026 of Hirsch teaches these distances are part of the NFC protocol thus it would have resulted in a reasonable expectation of success to incorporate these in the NFC reader of Song to identify objects. 

Regarding claim 23, Song-Ikenoya-Han teaches:
The first terminal of claim 20, wherein the computer executable code further causes the first terminal to be configured to:
perform near field communication (NFC) with the target bicycle to automatically obtain the identity of the target bicycle based on a distance between the first terminal and the target bicycle [Song ¶0073, communication with the public bicycle 10 includes NFC to obtain information as in 101-104 of Figure 7 considered based on a distance].
Song teaches using NFC for obtaining identification but does not specify a protocol-based distance however this is taught in Hirsch who teaches using NFC to identify an object when a distance between the first terminal and the target is less than or equal to a preset distance, and wherein the preset distance is a distance within which NFC communication is to be performed and that is specified in an NFC protocol [¶0026, wherein NFC may be used in a first terminal i.e. case with circuitry including NFC component that operates according to a threshold distance defined in NFC protocol to identify a target object within a certain distance of the NFC reader].
It would have been obvious to modify the invention of Song to further specify the limitations of the NFC reader as in Hirsch. Song teaches the NFC reader for identifying a target bicycle, the NFC reader conforming to conventional NFC protocol however Song does not specify its limitations. It would have been obvious to modify the NFC reader of Song to include a minimum distance for identifying an object as in Hirsch as it would have been an obvious combination of prior art elements according to known techniques as ¶0026 of Hirsch teaches these distances are part of the NFC protocol thus it would have resulted in a reasonable expectation of success to incorporate these in the NFC reader of Song to identify objects. 

Regarding claim 33, Song-Ikenoya-Han teaches:
The data transmission method of claim 2, wherein automatically obtaining the identity of the target bicycle comprises performing near field communication (NFC) with the target bicycle to automatically obtain the identity of the target bicycle  [Song ¶0073, communication with the public bicycle 10 includes NFC to obtain information as in 101-104 of Figure 7 considered based on a distance].
Song teaches using NFC for obtaining identification but does not specify a protocol-based distance however this is taught in Hirsch who teaches using NFC to identify an object when a distance between the first terminal and the target bicycle is equal to a preset distance, and wherein the preset distance is a distance within which NFC communication is to be performed and is specified in an NFC [¶0026, wherein NFC may be used in a first terminal i.e. case with circuitry including NFC component that operates according to a threshold distance thus being equal to the threshold distance defined in NFC protocol to identify a target object within a certain distance of the NFC reader].
It would have been obvious to modify the invention of Song to further specify the limitations of the NFC reader as in Hirsch. Song teaches the NFC reader for identifying a target bicycle, the NFC reader conforming to conventional NFC protocol however Song does not specify its limitations. It would have been obvious to modify the NFC reader of Song to include a minimum distance for identifying an object as in Hirsch as it would have been an obvious combination of prior art elements according to known techniques as ¶0026 of Hirsch teaches these distances are part of the NFC protocol thus it would have resulted in a reasonable expectation of success to incorporate these in the NFC reader of Song to identify objects. 

Regarding claim 34, Song-Ikenoya-Han teaches:
The first terminal of claim 20, wherein the computer executable code further causes the first terminal to be configured to perform near field communication (NEC) with the target bicycle to automatically obtain the identity of the target bicycle [Song ¶0073, communication with the public bicycle 10 includes NFC to obtain information as in 101-104 of Figure 7 considered based on a distance].
Song teaches using NFC for obtaining identification but does not specify a protocol-based distance however this is taught in Hirsch who teaches using NFC to identify an object when a distance between the first terminal and the target bicycle is equal to a preset distance, wherein the preset distance is a distance within which NFC communication is to be performed and specified in an NFC protocol [¶0026, wherein NFC may be used in a first terminal i.e. case with circuitry including NFC component that operates according to a threshold distance defined in NFC protocol to identify a target object within a certain distance of the NFC reader].
It would have been obvious to modify the invention of Song to further specify the limitations of the NFC reader as in Hirsch. Song teaches the NFC reader for identifying a target bicycle, the NFC reader . 

Claim 6, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20150074004 A1) in view of Ikenoya et al. (“Ikenoya”) (US 20180327063 A1) and Miyasaka et al. (“Miyasaka”) (US 20180117414 A1).

Regarding claim 6, Song-Ikenoya teaches:
The data transmission method of claim 1.
Song teaches communication to unlock a bike but does not expressly teach a message of a bicycle in a non-riding state.
Miyasaka teaches wherein after sending the mode setting instruction to the second terminal, the data transmission method further comprises:
Receiving a second notification message, wherein the second notification message notifies the first terminal that the target bicycle is in a non-riding state [Figure 1 shows first terminal 3, wherein ¶0153 terminal 3 receives and discriminates signals from GPS satellites i.e. second notification messages notifying of position and a state i.e. riding a bike or not in the bike-related event].
Song teaches communication to unlock a bike but does not teach indicating the end of a ride in response to a notification of the bike being in a non-riding state however Miyasaka teaches sending a third notification message to the second terminal according to the second notification message, wherein the third notification message notifies the second terminal that riding ends [¶0153-156 terminal 3 determines transition from bike to run state i.e. riding ends, and may communicate this information to a terminal 5a].


Regarding claim 24, Song-Ikenoya teaches:
The first terminal of claim 19.
Song teaches communication to unlock a bike but does not expressly teach a message of a bicycle in a non-riding state.
Miyasaka teaches wherein the computer executable code further causes the first terminal to be configured to receive, using the transceiver, a second notification message, wherein the second notification message notifies the first terminal that the target bicycle is in a non-riding state [Figure 1 shows first terminal 3, wherein ¶0153 terminal 3 receives and discriminates signals from GPS satellites notifying of position and a state i.e. bike or not in the bike-related event].
Song teaches communication to unlock a bike but does not teach indicating the end of a ride in response to a notification of the bike being in a non-riding state however Miyasaka teaches send, using the transceiver, a third notification message to the second terminal according to the second notification message, wherein the third notification message notifies the second terminal that riding ends [¶0153-156 terminal 3 determines transition from bike to run state i.e. riding ends, and may communicate this information to a terminal 5a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song-Ikenoya to receive a notification of a bicycle ride ending and forwarding this information to another device. Song-Ikenoya teaches communicating between devices to unlock a bicycle and start health monitoring. It would have been obvious to modify the devices of Song-Ikenoya to .

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenoya et al. (“Ikenoya”) (US 20180327063 A1)  and Song (US 20150074004 A1).

Regarding claim 7, Ikenoya teaches:
A data transmission method implemented by a second terminal [Figure 1, watch 1 ¶0042], wherein the method comprises: 
receiving a mode setting instruction from a first terminal after a first notification message indicates information regarding a bicycle [¶0056 user terminal 2 includes a bicycle app, user terminal 2 ¶0037 and ¶0133 may receive a “plan” from a server which is then used to send to watch 1 see ¶0082-84 to trigger watch 1 to activate, thus the plan may be related to the apps in ¶0056-57 including a bicycle], wherein the mode setting instruction instructs the second terminal to enter a riding mode  [¶0037, see also ¶0133, a terminal may obtain a “plan” pertaining to an activity, activity may be related to a bicycle see ¶0056, and ¶0082-84 for a given activity, terminal sends plan information to wearable device considered a mode setting instruction as this instructs the wearable device to activate the health management application and displays a screen based on plan, the example being for a dive but application can be related to a bicycle ride based on a plan wherein a plan may be received from a server, and the wearable device activates the management application in response to receiving the plan thus the transmission from the device of the plan information considered a mode setting instruction as the health application is activated based on the plan information]; and 542491-v5/4747-029006Atty. Docket No. 4747-02900 (8536603 8US04) entering the riding mode according to the mode setting instruction [¶0082-84].
Ikenoya teaches notification to a first terminal regarding a bicycle but does not expressly teach a notification of a target bicycle is in an available state however Song teaches the notification message indicates a target bicycle is in an available state [see ¶0108-110, Figure 7, server 40 sends confirmation to a first terminal with indication that target bicycle is available, wherein user ¶0088 acquires bicycle information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Ikenoya to include a target bicycle availability in the message from the server as in Song. Ikenoya teaches a server may be the device that performs plan generation and distributing this plan to a terminal 2 which is used in a message to activate a wearable device’s health monitoring app, and the plan may be related to a bicycle as in ¶0056-57 thus it would have been obvious to modify this plan notification to include a target bicycle being available as in Song who teaches servers may manage rental bikes used by riders in public as in ¶0045-47 to allow users to rent bikes.

Regarding claim 8, Ikenoya-Song teaches the data transmission method of claim 7, wherein after entering the riding mode, the data transmission method further comprises obtaining user data; and loading a display interface in the riding mode to display the user data [Ikenoya ¶0083-87 wearable device displays navigation screen, Figure 6, wearable device obtains user information about current plan and activity, wearable device displays user data, example being for a dive but as in ¶0056-57 may be for bicycle ride].

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenoya et al. (“Ikenoya”) (US 20180327063 A1)  and Song (US 20150074004 A1) and Mizuochi et al. (“Mizuochi”) (US 20160029943 A1).

Regarding claim 9, Ikenoya-Song teaches:
The data transmission method of claim 7.
Ikenoya teaches entering the riding mode or starting up the health monitoring application on the second terminal but does not teach exiting the riding mode in response to a notification.
Mizuochi teaches wherein after entering the riding mode, the data transmission method further comprises, receiving a second notification message from the first terminal, wherein the second [Figure 1-2, ¶0220 measurement device receives notification indicating end of measurement i.e. riding or any activity ends, and device stops monitoring and transmits results i.e. ends riding mode, this may pertain to a bicycle see ¶0695]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a notification to end the riding mode of the application in Ikenoya. Ikenoya teaches activating a monitoring application for various activities including a bicycle but does not teach ending notifications. It would have been obvious to modify Ikenoya with Mizuochi to include a notification that the riding ends and to exit the application in order that the device may know that exercise has ended and to display results to the user or generate a message to a server ¶0220-222 allowing for comparing and presenting of results ¶0011.

Examiner’s Note
	Examiner notes that the method in claim 1 does not recite a clear connection between the first notification message and the mode setting instruction. The claim does not recite if the mode setting instruction includes any information from the first notification thus any prior communication with a server followed by a communication with a second terminal to activate a health monitoring application would read on the claim. Furthermore, it is not clear how the device performs these steps “automatically” as specified in Applicant’s specification which appears to be a novel aspect of the invention. Examiner provides recommendations to help advance the claims and overcome the prior art.
	In the independent claims pertaining to the first terminal, Applicant should recite that the first terminal obtains identification of a target bicycle via NFC (or a short-range protocol) which automatically identifies and launches an application on the first terminal in response to this obtaining without user intervention. The first terminal transmits a request to access the bike to the server and receives the first notification information from the server, this notification information triggering the first terminal to send the mode setting instruction the second terminal automatically without human intervention. Examiner further recommends specifying the “riding mode” and its meaning for the second terminal as being an application for health monitoring for the duration of the ride and sends results to the first terminal at the end of the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anthony et al. US 20160067547 A1 teaches Figure 8-9 a first device activating a monitoring application in another device based on measuring movement of a bicycle ¶0084-95.
Hancock et al. US 20160039496 A1 ¶0080-100 client device may send information to a controller attached to a bike to cause the controller to begin monitoring a bike ride.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY L VOGEL/Examiner, Art Unit 2478